JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34®. Upon consideration of the foregoing, the motion to consolidate with several closed appeals, and the supplement thereto to consolidate with 53 “cases in trial court,” it is
ORDERED AND ADJUDGED that the district court’s denial of leave to file, entered June 11, 2015, be affirmed. Appellant has provided no grounds to review the district court’s denial of leave to file an unspecified document not on the docket and not provided by the appellant. It is
FURTHER ORDERED that the motion to consolidate with several closed appeals be dismissed as moot and to consolidate with 53 “cases in trial court” be denied.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.